306 N.Y. 624 (1953)
Dentists' Supply Company of New York, Respondent,
v.
E. G. Cornelius et al., Copartners Doing Business as Cornelius Products Company and as General Wax Refining Company, Appellants.
Court of Appeals of the State of New York.
Argued October 13, 1953.
Decided November 20, 1953
Herman S. Axelrod and Maitland M. Axelrod for appellants.
Alfred J. Morgan, G. Arthur Blanchet and Douglas M. More for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ. Taking no part: VAN VOORHIS, J.
Order affirmed, with costs. First, third and fourth questions certified answered in the negative. Second question certified answered in the affirmative. No opinion.